Case 1:15-cv-00842-RGA Document 512 Filed 07/14/20 Page 1 of 2 PageID #: 31462




600 N. King Street ● Suite 400                                                      Writer’s Direct Access:
P.O. Box 25130 ● Wilmington, DE 19899                                                       (302) 429-4232
Zip Code For Deliveries 19801
                                              July 14, 2020                    sbrauerman@bayardlaw.com


VIA CM/ECF & HAND DELIVERY

The Honorable Richard G. Andrews
United States District Court for the District of Delaware
844 North King Street
Wilmington, Delaware 19801
        Re:      ChanBond, LLC v. Atl. Broadband Group, LLC, et al., Cons. C.A. No. 15-842-RGA
Dear Judge Andrews:
        This morning we received a copy of a letter from Cox’s counsel to the Court asking for a
three-month continuance of the trial due to the current COVID situation. This request comes as no
surprise to ChanBond, as Cox and the other defendants have sought to delay trial in these matters
since these cases were filed.

         ChanBond recognizes the unique circumstances that exist and, because ChanBond would
like to try its case before a jury and protect prospective jury members and Court personnel from
unreasonable risk, ChanBond does not reject the concept of rescheduling the upcoming Cox trial.
However, delaying the Cox trial will invariably delay the sequential trials of the other defendants,
such as Comcast and the Charter entities (Charter Communications, Time Warner Cable and Bright
House Networks). These collective cases have been pending for almost five years and, to date, the
only scheduled trial is Cox. Prior to the present health crisis, the parties and the Court discussed the
scheduling of a second trial. See, e.g., D.I. 489, 490, 492, 493, and 494. In view of this
unanticipated delay, ChanBond requests that the Court reschedule the Cox trial to the Court’s first
available trial date in October or November. Additionally, ChanBond requests that the Court
schedule trials for Comcast and the Charter entities to be held eight (8) weeks and sixteen (16)
weeks following the newly scheduled Cox trial date. By doing so, in the event that the Cox trial
must be continued a second time, the Cox trial can be moved to follow the Charter entities’ trial in
the Court’s calendar and Comcast would be tried first.

         ChanBond believes this approach fairly balances the needs of managing the current health
crisis and ChanBond’s right to try its case before a jury. Indeed, with the Cox case already prepared
for trial, the parties will be able to use the continuance to prepare pretrial materials for the Comcast
and Charter entities trials. ChanBond fears that without scheduling dates for these first few trials, a
global resolution of ChanBond’s claims are unlikely as defendants will continue to try to delay trial
interminably. Indeed, ChanBond believes that merely scheduling these additional trial dates for
Comcast and the Charter entities will assist the parties’ discussions with respect to a global
settlement.
Case 1:15-cv-00842-RGA Document 512 Filed 07/14/20 Page 2 of 2 PageID #: 31463

                                                           The Honorable Richard G. Andrews
                                                                               July 14, 2020
                                                                                      Page 2

     Thank you for your consideration. ChanBond is available at the Court’s convenience.

                                         Respectfully submitted,

                                         /s/ Stephen B. Brauerman

                                         Stephen B. Brauerman (No. 4952)
